ORDER

PER CURIAM.
Defendant, Steven Lawson, appeals from the judgment on his jury convictions in the Circuit Court of St. Louis County for possession of a controlled substance, § 195.202 RSMo (1993), for which he was sentenced to five years imprisonment as a prior drug offender.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).